Appeal from an order of an official referee, to whom the proceedings were referred, on consent, to hear and determine, denying a motion of certain certificate holders to strike from the order in each proceeding the allowance of ten dollars costs to the attorneys making application for allowances, dismissed, without costs. The order is not appealable for the reasons stated in Matter of Westchester Title and Trust Co. (post, p. 1055) decided herewith. We have, however, examined the merits so far as is possible on this record and have concluded that the order was proper. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.